Case 3:18-cv-01380-HES-PDB Document110 Filed 02/17/21 Page 1 of 2 PagelD 771

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION
WALI SALEEM,
Plaintiff,
Vv. Case No. 3:18-cv-1380-HES-PDB

CENTURION OF FLORIDA, LLC,

Defendant.

 

ORDER

The Court was advised that this case has settled. See Notice of
Settlement with Defendant Centurion of Florida, LLC (Doc. 109). Accordingly,
it 1s

ORDERED:

1. The parties shall have until April 12, 2021, to file a joint motion
for dismissal or other appropriate documents to close out the file.

2. If the parties have not filed the appropriate documents to close out
this file or a request for an extension of time by the April 12, 2021, deadline,

this case will be deemed dismissed without prejudice.
Case 3:18-cv-01380-HES-PDB Document 110 Filed 02/17/21 Page 2 of 2 PagelD 772

3. The Clerk shall terminate all pending motions and close the file,
subject to reopening upon the filing of a motion before the April 12, 2021
deadline.

DONE AND ORDERED at Jacksonville, Florida, this He day of

February, 2021.

 

caw 2/11
Cc:
Counsel of Record
